POLLOCK, J.
This was an action for personal injuries by May Jennings against the Youngstown Municipal Railway Company. As Mrs. Jennings was getting off a stret car in Youngstown, she stepped into a hole and was injured. The petition alleged that her injury was caused: (1) in stopping the car over an excavation or hole, (2) in failing to assist plaintiff in alighting, (3) in failing to warn plaintiff of the dangers in alighting, (4) in failing to make some examination of the place by the Street Car Company. The point where plaintiff fell was just at the very edge of the safety zone, there being two other cars within the said zone directly ahead of this car upon which plaintiff had been riding. The depression was at the point where plaintiff had to step in alighting from the car. The jury returned a verdict for plaintiff, whereupon defendant prosecuted error. In affirming the judgment, the Appeals held:
1. The court cannot say as a matter of law that the Electric Company was not negligent in stopping its car at the point in question, or in not warning its passengers of the condition of the street. This question was clearly for the jury.
2. It cannot be said that the verdict was manifestly against the weight of the evidence.